ING VUL-ECV A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Dated April 30, 2012, to the Prospectus Dated April 30, 2012 This supplement updates and amends certain information contained in your prospectus dated April 30, 2012. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Subaccount that corresponds to the ING Artio Foreign Portfolio. On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Artio Foreign Portfolio. Subject to shareholder approval, effective on or about July 21, 2012 (the “Reorganization Effective Date”), the ING Artio Foreign Portfolio (the “Merging Fund”) will be reorganized and will merge with and into the following “Surviving Fund.” Merging Fund Surviving Fund ING Artio Foreign Portfolio (Class I) ING Templeton Foreign Equity Portfolio (Class I) Prior to the Reorganization Effective Date, you may transfer amounts allocated to the Subaccount that invests in the Merging Fund to any other available Subaccount or to the Guaranteed Interest Division. See the Transfers section on page 59 of your policy prospectus for information about making Subaccount transfers, including applicable restrictions and limits on transfers. On the Reorganization Effective Date, your investment in the Subaccount that invests in the Merging Fund will automatically become an investment in the Subaccount that invests in the Surviving Fund with an equal total net a sset value. Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the Subaccount that invests in the Merging Fund will be automatically allocated to the Subaccount that invests in the Surviving Fund. You may give us alternative allocation instructions at any time by contacting the ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Transfers section on page 59 of your policy prospectus for information about making fund allocation changes. After the Reorganization Effective Date, the Merging Fund will no longer be available through your policy. You will not incur any fees or charges or any tax liability because of the reorganization, and your Account Value immediately before the reorganization will equal your Account Value immediately after the reorganization. There will be no further disclosure regarding the Merging Fund in future prospectuses of the policy. See APPENDIX B of your policy prospectus for information about the investment adviser/subadviser and investment objective of the Merging Fund and the Surviving Fund. Page 1 of 2 April 2012 MORE INFORMATION IS AVAILABLE More information about the funds available through your policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Page 2 of 2 April 2012 ING VUL-ECV A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the right to examine period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policy’s Account Value Is the sum of your values in the Separate Account, Guaranteed Interest Division and Loan Division. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus the Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Total Death Benefit minus any outstanding Loan Amount, any unpaid fees and charges and any accelerated benefit lien assessed under the terms of the Accelerated Benefit Rider. See Accelerated Benefit Rider, page 51, for further information about the effect of any accelerated benefit lien upon the Death Benefit Proceeds. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 85 , for further information about the amount of compensation we pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: Artio Global Management, LLC BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Capital Research and Management Company SM CBRE Clarion Securities LLC Columbia Management Investment Advisors, LLC Dimensional Fund Advisors LP Directed Services LLC DSM Capital Partners LLC Fidelity Management & Research Company Frontier Capital Management Company, LLC ING Investment Management Co. LLC Invesco Advisers, Inc. Iridian Asset Management LLC J.P. Morgan Investment Management Inc. M Financial Investment Advisers, Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Management LLC Northern Cross, LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. Templeton Investment Counsel, LLC UBS Global Asset Management (Americas) Inc. This prospectus describes what you should know before purchasing the ING VUL-ECV variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2012. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 67 The Policy’s Features and Benefits 3 TAX CONSIDERATIONS 69 Factors You Should Consider Before Purchasing a Tax Status of the Company 70 Policy 6 Tax Status of the Policy 70 Fees and Charges 8 Diversification and Investor Control Requirements 71 THE COMPANY, THE SEPARATE ACCOUNT Tax Treatment of Policy Death Benefits 71 AND THE GUARANTEED INTEREST Distributions Other than Death Benefits 72 DIVISION 15 Other Tax Matters 74 The Investment Options 16 ADDITIONAL INFORMATION 77 DETAILED INFORMATION ABOUT THE General Policy Provisions 77 POLICY 20 Distribution of the Policy 85 Underwriting 21 Legal Proceedings 87 Purchasing a Policy 22 Financial Statements 88 Fees and Charges 27 APPENDIX A A -1 Death Benefits 34 APPENDIX B B -1 Additional Insurance Benefits 42 APPENDIX C C -1 Account Value 54 MORE INFORMATION IS AVAILABLE BACK COVER Special Features and Benefits 57 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully: Term Page Term Page Account Value 54 Net Premium 3 Accumulation Unit 55 Net Surrender Value 5 Accumulation Unit Value 55 Policy Date 22 Base Death Benefit 1 Segment 35 Death Benefit Proceeds 41 Separate Account 16 Guaranteed Interest Division 20 Separate Account Value 55 Loan Amount 58 Stated Death Benefit 4 Guaranteed Interest Division Value 20 Subaccounts 17 Loan Division 57 Target Death Benefit 4 Loan Division Value 57 Total Death Benefit 45 Monthly Processing Date 28 Valuation Date 55 Net Account Value 7 Additionally, see Appendix C for a glossary of these and other important terms used throughout this prospectus. “Security Life,” “we,” “us,” “our” and the “company” refer to Security Life of Denver Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person’s lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING VUL-ECV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard ING VUL-ECV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the amount of Target Insurance Death Benefit for which you applied. · The maximum amount of temporary insurance is $1,000,000.00, which includes other in- force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 26. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay See Premium sufficient premiums may cause your policy to lapse without value. Payments, page 23. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the Net Premium) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options · You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the Separate Account) and to our Guaranteed Interest Division. See The Investment · The Separate Account is one of our separate accounts and consists of Subaccounts that invest Options , page 16. in corresponding mutual funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding mutual fund. · Your Separate Account Value will vary with the investment performance of the mutual funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. · The Guaranteed Interest Division and the Loan Division are part of our general account. · We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Right to Examine · During the right to examine period, you have the right to examine your policy and return it Period for a refund if you are not satisfied for any reason. · The right to examine period is generally ten days from your receipt of the policy, although See Right to Examine certain states may allow more than ten days. The length of the right to examine period that applies in your state will be stated in your policy. Period, page 26. · Generally, there are two types of right to examine refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. · The right to examine refund that applies in your state will be shown in your policy. · See Allocation of Net Premium, page 25, for details about how Net Premium will be allocated during the right to examine period. ING VUL-ECV 3 Death Benefits · The Stated Death Benefit is the sum of the insurance coverage Segments under your policy and is shown in your Schedule. The Stated Death Benefit changes when there is an increase, See Death Benefits , decrease or a transaction that causes your policy to change. page 34. · The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and is subject to our approval. It may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. · The Base Death Benefit is the death benefit of your policy and does not include additional death benefits provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following three death benefit options available under your policy: > Death Benefit Option 1  the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2  the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus your Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3  the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term insurance Rider, if any. · Death Benefit Proceeds are paid if your policy is in force when the insured person dies. · The Death Benefit Proceeds are equal to your Total Death Benefit minus any outstanding Loan Amount, any outstanding fees and charges incurred before the insured persons death and any outstanding accelerated benefit lien including accrued lien interest. · Until age 121, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect when the insured person dies. · After age 121, your policy may continue pursuant to the continuation of coverage provision. For details about the changes that are made to your policy at age 121, see Continuation of Coverage, page 36. · The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 42. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state, but the available riders may include: > The 20-Year/Age 65 Guaranteed Death Benefit Rider; > The Accelerated Benefit Rider; > The Additional Insured Rider; > The Adjustable Term Insurance Rider; > The Guaranteed Minimum Accumulation Benefit Rider; > The Lifetime Guarantee Death Benefit Rider; > The Overloan Lapse Protection Rider; > The Waiver of Cost of Insurance Rider; and > The Waiver of Specified Premium Rider. ING VUL-ECV 4 Transfers · You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and See Transfers, page 59. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 61. · There are certain restrictions on transfers from the Guaranteed Interest Division. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a fund’s shares is high. It also helps to reduce the risk of investing too little when the price of a fund’s shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 59. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, page 60. certain conditions on participation in these asset allocation programs. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policy’s Net Account Value. · Unless otherwise required by state law, a loan must be at least $100.00 and is generally See Loans, page 57. limited to 90.00% of your Net Account Value. · When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. · We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00 %. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policy’s Death Benefit Proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s Net Account Value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100.00 and may not exceed the amount which leaves your Net Account Value less than $500.00. See Partial · We charge a fee of $10.00 for each partial withdrawal. Withdrawals, page 65. · Partial withdrawals will reduce your Account Value and could cause your policy to lapse. · Partial withdrawals may reduce the amount of Stated Death Benefit (and consequently the Target Death Benefit) under your policy. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its Net Surrender Value at any time after the right to examine period while the insured person is alive. See Surrender, page 67. · Your Net Surrender Value is your Surrender Value minus your outstanding Loan Amount. · Your Surrender Value is your Account Value plus the surrender value enhancement, if any. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING VUL-ECV 5 Reinstatement · Before age 121 and within five years of lapse you may reinstate your policy and riders (other than the Guaranteed Death Benefit Riders or Guaranteed Minimum Accumulation See Reinstatement, Benefit Rider) if you did not surrender your policy and the insured person is still insurable page 68. according to our normal underwriting rules for the applicable risk class and rating. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy’s investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policy’s fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the See Fees and Charges , policy. page 27. · We believe that the policy’s fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policy’s various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Investment Risk · You should evaluate the policy’s long-term investment potential and risks before purchasing a policy. See The Separate · For amounts you allocate to the Subaccounts of the Separate Account: Account, page 16. > Your values will fluctuate with the markets, interest rates and the performance of the underlying mutual funds; See The Guaranteed > You assume the risk that your values may decline or may not perform to your Interest Division, expectations; page 20. > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each fund’s prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the Guaranteed Interest Division: > Interest rates we declare will change over time, but not more frequently than every policy anniversary; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. ING VUL-ECV 6 Grace Period and · Your policy may enter the grace period and subsequently lapse (meaning your policy will Lapse terminate without value) if on any Monthly Processing Date: > A death benefit guarantee is not in effect; and See Lapse, page 68. > Your Net Account Value (meaning the Account Value minus any Loan Amount) is zero or less. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 22. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 69. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for Stated Death Benefit coverage Policy , page 85. under the policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better meet your needs. · Contact your agent/registered representative if you would like information about these other products. ING VUL-ECV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 27. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 15.00% of premium up to target premium and 8.00% of premium in Charge 1 premium excess of target premium in Segment year 1. payment. Partial Withdrawal · When you take a · $ . Fee partial withdrawal. Excess Illustration · Each time you · $ . Fee 2 request an illustration after the first each policy year. 1 The premium expense charge may be lower after the first Segment year. 2 We do not currently assess this charge. ING VUL-ECV 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each day or each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance · On each Monthly Range from Charge 4 Processing Date. · $0.03 to $83.33 per $1,000.00 of net amount at risk. Representative insured person · $0.14 per $1,000.00 of net amount at risk for each Segment of your Stated Death Benefit. · The representative insured person is a male, age 40. · The rates shown for the representative insured person are for the first policy year. Mortality & Expense · On each Monthly · 0.0375% (0.45% annually) of Account Value invested in the Risk Charge 5 Processing Date. Separate Account. Policy Charge · On each Monthly · $13.00 for fully underwritten policies. Processing Date. · $19.00 for guaranteed issue policies. Administrative · On each Monthly Range from Charge 6 Processing Date. · $0.06 to $0.28 per $1,000.00 of Stated Death Benefit. Representative insured person · $0.10 per $1,000.00 of Stated Death Benefit. · The representative insured person is a male, age 40 in the standard no tobacco risk class and fully underwritten with less than $250,000.00 of Stated Death Benefit. · The rates shown for the representative insured person are for the first policy year. Loan Interest · Accrues daily but · 3.75% annually of the amount held in the Loan Division in policy Charge is due in arrears years 1-5. 7 on each policy anniversary. 3 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on the insured person’s age, gender, underwriting type and risk class. Rates shown are for an insured person in a non-rated risk class. Different rates will apply to each Segment of Stated Death Benefit. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The amount shown is deducted during policy years one through ten. Beginning in policy year 11 the monthly mortality and expense risk charge is 0.004167% (0.05% annually) of the Account Value invested in the Separate Account. 6 The administrative charge rates vary based on the amount of Stated Death Benefit for each Segment, Segment duration and the insured person’s age on the Segment effective date, gender, underwriting type and risk class. Rates remain level during the first five Segment years and then reset for all subsequent Segment years. Different rates will apply to each Segment of Stated Death Benefit. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 30, for information about how the amount of the administrative charge is determined. 7 The guaranteed maximum loan interest charge after policy year five is 3.15%. ING VUL-ECV 9 Rider Fees and Charges. The following tables describe the charges or costs associated with each of the rider benefits. See Rider Fees and Charges, page 30. 20-Year/Age 65 Guaranteed Death Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 20-Year/Age 65 · On each Monthly Range from Guaranteed Death Processing Date · $0.01 to $0.02 per $1,000.00 of guaranteed coverage. Benefit Rider during the Charge 9 guarantee period. Representative insured person · $0.01 per $1,000.00 of guaranteed coverage. · The representative insured person is age 45. · The rates shown for the representative insured person are for the first rider year. Accelerated Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Accelerated Benefit · On the date the · $300.00 per acceleration request. Rider acceleration Administrative request is Charge processed. Accelerated Benefit · Interest on the · The greater of: Lien Interest amount of the lien > The current yield on 90 day treasury bills; or Charge accrues daily and > The current maximum statutory adjustable policy loan interest is added to the rate. amount of the lien. Additional Insured Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Additional Insured · On each Monthly Range from Rider Charge 10 Processing Date. · $0.02 to $83.33 per $1,000.00 of rider benefit. Representative insured person · $0.05 per $1,000.00 of rider benefit. · The representative insured person is female, age 30 in the no tobacco risk class. · The rates shown for the representative insured person are for the first rider year. 8 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 The rates for this guarantee vary based on the insured person’s age at issue. The rates shown for the representative insured person are for the first rider year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for this rider vary based on the additional insured person’s age, gender and risk class. The rates shown for the representative additional insured person are for the first rider year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-ECV 10 Rider Fees and Charges, continued. Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Adjustable Term · On each Monthly Range from Insurance Rider Processing Date. · $0.04 to $83.33 per $1,000.00 of rider benefit. Cost of Insurance Charge 12 Representative insured person · $0.14 per $1,000.00 of rider benefit. · The representative insured person is a male, age 40. · The rates shown for the representative insured person are for the first rider year. Adjustable Term · On each Monthly Range from Insurance Rider Processing Date. · $0.03 to $0.09 per $1,000.00 of the difference between base Administrative coverage and total coverage. Charge 12 Representative insured person · $0.03 per $1,000.00 of the difference between base coverage and total coverage. · The representative insured person is a male, age 40 in the standard no tobacco risk class and fully underwritten. · The rates shown for the representative insured person are for the first rider year. Guaranteed Minimum Accumulation Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Guaranteed · On each Monthly · 0.10% (1.15% on an annual basis) of the minimum accumulation Minimum Processing Date value. 13 Accumulation during the Benefit Rider guarantee period. Charge 11 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The rates for this rider vary based on rider duration and the insured persons age, gender, underwriting type and risk class. The rates shown for the representative insured person are for the first rider year, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 13 The minimum accumulation value equals the sum of all premium payments we have received for the policy and attached riders minus all partial withdrawals and all fees and charges deducted from your Account Value (or that may have been waived under the provisions of the policy or another rider), with the result accrued at an annual interest rate that may vary by policy year. The monthly percentage shown has been rounded up to the nearest tenth of one percent and the actual monthly percentage charged is lower than this rounded amount. See Guaranteed Minimum Accumulation Benefit Rider, page 48, for more detail about the features and benefits of and charge for this rider, (including the unrounded monthly amount of the charge). ING VUL-ECV 11 Rider Fees and Charges, continued. Lifetime Guaranteed Death Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 14 Lifetime · On each Monthly Range from Guaranteed Death Processing Date · $0.02 to $0.06 per $1,000.00 of guaranteed coverage. Benefit Rider during the guarantee Charge 15 period. Representative insured person · $0.02 per $1,000.00 of guaranteed coverage. · The representative insured person is age 45. · The rates shown for the representative insured person are for the first rider year. Overloan Lapse Protection Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 14 Overloan Lapse · On the Monthly · 3.50% of the Account Value. 16 Protection Rider Processing Date on Charge or next following the date we receive your request to exercise this rider’s benefit. Waiver of Cost of Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 14 Waiver of Cost of · On each Monthly Range from Insurance Rider Processing Date. · $3.82 to $19.48 per $100.00 of rider coverage. Charge 17 Representative insured person · $7.04 per $100.00 of rider coverage. · The representative insured person is age 35. · The rates shown for the representative insured person are for the first rider year. 14 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 15 The rates for this rider depend on the insured person’s age at issue. The rates shown for the representative insured person are for the first rider year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 16 The Account Value is equal to the sum of the value of amounts allocated to the Subaccounts of the Separate Accounts, amounts allocated to the Guaranteed Interest Division and any amounts set side in the Loan Division. 17 The rates for this rider depend on various factors that may include the insured person’s age, gender and/or underwriting type. The rates shown for the representative insured person are for the first rider year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING VUL-ECV 12 Rider Fees and Charges, continued. Waiver of Specified Premium Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 18 Waiver of Specified · On each Monthly Range from Premium Rider Processing Date. · $1.70 to $25.40 per $100.00 of rider coverage. Charge 19 Representative insured person · $3.90 per $100.00 of rider coverage. · The representative insured person is a male, age 45 and fully underwritten. · The rates shown for the representative insured person are for the first rider year. Fund Fees and Expenses. The following table shows the minimum and maximum total annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a fund’s fees and expenses, review the fund’s prospectus. See also Fund Fees and Expenses, page 31. Minimum Maximum Total Annual Fund Expenses (deducted from fund assets) 20 0.26
